DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, see p.4-5, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1 and 4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Henke (US Patent No. 589,173) teaching an adjustable lifting component (c, d, e) provided within the apparatus (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avelar (US 2009/0200393 A1), and further in view of Henke (US Patent No. 589,173).
Re: Claim 1, Avelar discloses the claimed invention including a portable apparatus for radiant heat dispersion comprising an outer shell that defines an upper chamber (2) and a lower chamber (3); a lid (9); a heating assembly (1) wherein the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a lifting component as taught by Henke, since such a modification elevates and keeps  the fuel cell in proper positioning above the lower chamber in order to further facilitate airflow from the atmosphere, into the apparatus interior, and around the fuel cell to ensure proper operation, and further since it has been held that the provision of adjustability, there needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
 Avelar further discloses a safety dome (2, top of upper chamber is dome like or capable of being made dome like as stated in paragraph 26), a dampening unit (Para. 28, a heat/light dispersing unit), a fuel cell holder (31) with a plurality of openings (42), and a fuel cell unit (1) that is provided in the fuel cell holder (Fig. 5); and a power source (12), wherein the lower chamber (3) defines a detachable base that includes the power source (Fig. 5, Para. 27, power supply in lower chamber) except for a lid. However, Henke teaches a lid (a2) (Fig. 1-2, p. 1, line 35, lid).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a lid to cover the safety dome as taught by Henke, since such a modification are known in the art to protect the internal components from outside hazards and debris thus ensuring proper function on removal of said lid
Re: Claim 2, Avelar discloses the claimed invention except for expressly disclosing the upper chamber has a larger diameter that the lower chamber. However Avelar states in paragraph 26, that the upper chamber may be sized and shaped to any dimension. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a larger diameter upper chamber, since Avelar has left the device up to modification, and further it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re: Claim 3, Avelar discloses the claimed invention including a dampening unit, (Para. 5, depicts a wall surrounding the heat source which implicitly dampens said heat). 
Re: Claim 4, Avelar in view of Henke discloses the claimed invention including wherein the lifting component (c, d, e) adjusts the depth of the fuel cell unit (g) through a plurality of openings (a, a’) contained on the fuel cell holder (Henke: Figs. 1-2, p. 1, lines 55-63, adjusts the depth of the cell unit).
Re: Claim 5, Avelar discloses the claimed invention including the heating assembly further comprises a fan assembly (5) (Fig. 5).
Re: Claim 10, Avelar in view of Henke teaches the claimed invention including the lid (a2) covering a safety dome (f1) (Henke: Fig. 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avelar (US 2009/0200393 A1) and Henke (US Patent No. 589,173) as applied to claim 4 above, and further in view of McMahan (US 8,723,086).
Re: Claim 6, Avelar teaches the claimed invention including the safety dome may be of any shape, with holes, and made of different materials as seen fit (Para. 26), that attaches to the upper end of the fuel cell holder (Fig. 5, fuel cell holder engaged with safety dome, and held in suspension) except for stating a wire frame dome. However, McMahan teaches a heat apparatus with a wire safety dome (114) (Fig. 2, Col. 4, lines 4-17, wire safety dome).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to add the wire safety dome as taught by McMahan, since McMahan states in column 4, lines that such a modification reduces wasteful absorption or scattering of infrared energy produced by heat source
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avelar (US 2009/0200393 A1), McMahan (US 8,723,086), and Henke (US Patent No. 589,173) as applied to claims 4 & 6 above, and further in view of Chen (US Patent No. 6,231,336).
Re: Claims 7-9, Avelar discloses the claimed invention including the dampening unit adjacent to the fuel cell holder and not atop with handles. However, Chen teaches a dampening unit sitting atop holder (10) with a pair of handles (25), wherein the pair of handles are oppositely disposed (Fig. 3); wherein the pair of handles are configured to position the dampening unit atop the fuel cell holder (Figs 3-4, handles used for positioning); wherein the dampening unit defines a plurality of openings (251) that 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to add a dampening unit with the features above as taught by Chen, since Chen states in column 1, lines 45-50 that such a modification provides an optimum size of the opening for air passage, which in turn, provide convection air for the burning candle, thereby the effectiveness of candle burning is obtained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibson, Hardy, and Hsiao are cited disclosing unclaimed configurations of a lifting component.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.